Amendment No. 2 to Letter Agreement

This Amendment No. 2 to Letter Agreement (the "Amendment") is effective as of
February 22, 2012 (the "Amendment Effective Date") and updates that certain
letter agreement between Scott W. Griffith ("Mr. Griffith") and Zipcar, Inc.
(the "Company") dated as of December 23, 2008 (as amended by an amendment dated
as of February 24, 2010, the "Letter Agreement"), which amended Mr. Griffith's
original offer letter dated October 14, 2003 (the "Offer Letter").

 1. The first sentence of the third paragraph of the Letter Agreement is hereby
    deleted in its entirety and replaced with the following:

    "Effective as of January 1, 2012, your annual salary will be four hundred
    thirty five thousand dollars ($435,000) per year, to be paid in bi-weekly
    installments in the amount of $16,730.77, in accordance with the Company's
    usual payroll practices."

 2. The first sentence of the fourth paragraph of the Letter Agreement is hereby
    deleted in its entirety and replaced with the following:

    "You are also eligible to receive a discretionary annual bonus of up to 100
    percent (100%) of your annualized base salary."

 3. The ninth paragraph of the Letter Agreement is hereby deleted in its
    entirety and replaced with the following:

    "In the event that the Company terminates your employment without "Cause,"
    or you terminate your employment with the Company for "Good Reason," then,
    provided you enter into and do not revoke a binding release of claims in
    favor of the Company within 30 days of the date of your termination, which
    is reasonably acceptable to the Company, the Company shall pay to you, in
    accordance with the Company's regular payroll practices, twelve (12) months
    of severance pay at your then applicable base salary. If, however, your
    employment is terminated either by the Company without "Cause" or by you for
    "Good Reason" within twelve (12) months after a "Change of Control" of the
    Company, the severance period shall be twenty four (24) months regardless of
    your length of continuous employment with the Company and you will receive
    an additional amount equal to 200% of your targeted annual bonus for the
    year in which your employment is terminated (the "Bonus Amount"). Your
    severance pay, which may be paid in either a lump sum or in the form of
    salary continuation, will commence 30 days following the date of
    termination, provided that the release has been properly executed and not
    revoked as of such date, or, if the release has been executed and the
    applicable revocation period has expired prior to the 30th day following
    your termination of employment, then the severance payments may commence on
    such earlier date. Notwithstanding the foregoing, if the 30th day following
    your termination occurs in the calendar year following your termination,
    then the payments may commence no earlier than January 1 of such subsequent
    calendar year. The Bonus Amount shall be paid in a lump sum on the date your
    severance pay begins. The payment of any severance is subject to the terms
    set forth in Appendix A. For purposes hereof, "Change in Control" shall mean
    the sale of all or substantially all of the capital stock (other than the
    issuance by the Company of capital stock to one or more venture capitalists
    or other institutional investors pursuant to an equity financing (including
    a debt financing that is convertible into equity) of the Company approved by
    a majority of the Board of Directors of the Company), assets or business of
    the Company, by merger, consolidation, sale of assets or otherwise (other
    than a transaction in which all or substantially all of the individuals and
    entities who were beneficial owners of the capital stock of the Company
    immediately prior to such transaction beneficially own, directly or
    indirectly, more than 50% of the outstanding securities entitled to vote
    generally in the election of directors of the resulting, surviving or
    acquiring corporation in such transaction)."

 4. Except as amended hereby, all other terms and conditions of the Letter
    Agreement shall remain in full force and effect.

IT WITNESS WHEREOF, the Company and Mr. Griffith have executed this Amendment
No. 2 as of the Amendment Effective Date.

ZIPCAR, INC. SCOTT W. GRIFFITH

By:_/s/ Dean J. Breda_________________ /s/ Scott. W. Griffith________________

Dean J. Breda Scott W. Griffith

General Counsel